DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Drawings
The drawings were received on 11/11/2022.  These drawings are acceptable.

Status of Claims
	This Office Action is in response to the remarks and amendments filed on 11/11/2022.  Claims 1-4, 6-8, 16-24, 26-30 and 32-34 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of the amendments filed.  The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16, the recitation of “...the light sensing airborne particle measurement sensor sends at least one of particle count and organic compound information to the at least one control processor,” renders the claim unclear.  The limitations were clearly claimed in the alternative and have now been amended.  The amended claim now suggests that the light sensing airborne particle measurement sensor can now detect “organic compound information.”  This is contrary to the disclosure where the light sensing airborne particle measurement sensor measures particle count [see 0009] and “other sensors” detect organic compound information [see 0024].  Thus, there is inconsistency between the disclosure and the claim.  Therefore, the scope of the claim may not be clear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the light sensing airborne particle measurement sensor sends at least 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-8, 18-20 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086) and Bates (US2007/0229825) in view of Kamijo et al. (JP2001281129A) and Mattheis (US2006/0108432).

Regarding Claim 1, Jackson teaches a thermostat for monitoring air quality and controlling an environment in a building [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure [702; 0033; see also item 250 at fig 2] having a display [704; 0043]; wherein a temperature value and a particle count value are displayed [Claim 20; Claim 28; Claim 29];
at least one control processor in the thermostat enclosure [claim 19], the at least one control processor being configured to control the display and connected to the temperature sensor [Claim 19; Claim 26; Claim 28; where the control circuit of the processor is connected to particulate and temperature sensors and produces outputs that are displayed];
a particle sensor [0015];
an actuator control [0011; implicit at 0033; 0042; where the system is controlled to maintain temperature in its optimal range; see also 0026 where wires or wireless means may constitute actuator control].
Jackson teaches does not explicitly teach where the wall mounted thermostat enclosure has a wiring access to provide power to the thermostat;
a fan or blower in the thermostat enclosure that actuates an airflow in the thermostat enclosure wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure;
whereas Jackson teaches a particle sensor and an actuator control, Jackson does not teach an actuator control that is connected to the at least one control processor, the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device that is external to the thermostat and controls at least one of heating and cooling in the building environment in response to a sensed temperature value relative to a temperature setpoint value; and
a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing the airflow through the thermostat enclosure such that the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted; wherein a sensed particle count value is shown on the display with a selected particulate setpoint value;
wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device.
However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having an actuator control [92] that is connected to the at least one control processor [82], the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device [30] that is external to the thermostat and controls at least one of heating and cooling in the building in response to a sensed temperature value relative to a temperature setpoint value [0058-0060; figs 4 & 5; 0035; wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device ] where it is known in the art of refrigeration to provide the recited structure in order to operate the system and thereby make the system more efficient [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have an actuator control that is connected to the at least one control processor, the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device that is external to the thermostat and controls at least one of heating and cooling in the building environment in response to a sensed temperature value relative to a temperature setpoint value; and wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device in view of the teachings of Harrod in order to operate the system and thereby make the system more efficient.
Also, Bates teaches a particle sensor [0012] having a fan or blower [128] in an enclosure that actuates an airflow in the enclosure wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the enclosure [0028; fig 1];
a light sensing airborne particle measurement sensor [106] in the enclosure and connected to the at least one control processor [144; 126], the light sensing airborne particle measurement sensor passing the airflow through the enclosure such that the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor [0027; 0028; 0030], the particle count value including at least a number of particles counted; wherein a sensed particle count value is shown on a display [110; 0027; 0028; 0030; where output data such as number of particles and particle sizes are provided to the user via display 110].  Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a fan or blower in the thermostat enclosure that actuates an airflow in the thermostat enclosure wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure; 
a light sensing airborne particle measurement sensor [106] in the enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing the airflow through the enclosure such that the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted; wherein a sensed particle count value is shown on a display in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Also, Kamijo teaches a method for displaying a measured amount of dust [0001] having wherein a sensed particle count value is shown on a display with a selected particulate setpoint value [0008; 0009; 0011; 0012; fig 2; where a sensed particle count value is shown at 4 and where setpoint values are shown at 5, 6 & 7].
Kamijo teaches that it is known in the field of endeavor of dust detection that this arrangement allows a user to easily ascertain an indication of whether a dust amount is proper [0007]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have wherein a sensed particle count value is shown on the display with a selected particulate setpoint value in view of the teachings of Kamijo in order to allow a user to easily ascertain an indication of whether a dust amount is proper.
Lastly, Mattheis teaches a wall mounted climate controller thermostat [10; 0017; fig ] having where the wall mounted thermostat enclosure [10] has a wiring access [52] to provide power to the thermostat [0034] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide power to the thermostat.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have where the wall mounted thermostat enclosure has a wiring access to provide power to the thermostat in view of the teachings of Mattheis where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide power to the thermostat.
For clarity, the limitation “light sensing airborne particle measurement sensor” has been interpreted as a ‘particle measurement sensor using light blocking or light scattering measurement techniques.’

Regarding Claim 2, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds [0043; where a VOC sensor operating in its normal capacity necessarily performs the intended function of measuring Volatile Organic Compounds].  

Regarding Claim 3, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches an additional sensor in communication with the at least one control processor [68], wherein the second sensor measures oxygen content in the air [0043; Claim 19; fig 7; where one skilled in the art would recognize that the concentration of oxygen can be derived from a concentration of CO2 for the CO2 sensor].

Regarding Claim 4, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a humidity sensor in communication with the control processor, wherein the humidity sensor measures relative humidity [0043; Claim 19].

Regarding Claim 6, Jackson, as modified, teaches the invention of Claim 1 above and Harrod teaches a user interface input [45] coupled to the control unit [at least controller 86] such that a user can provide input to the thermostat [0058].

Regarding Claim 7, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a VOC sensor coupled to the control processor for measuring airborne organic compounds; an oxygen sensor connected to the at least one control processor for measuring oxygen levels [0015; Claim 19]; a humidity sensor connected to the at least one control processor for measuring moisture [0043]; and Harrod teaches a plurality of actuators [58, 60, 62], each coupled to a control processor [at least processor 82 of thermostat 22] for communicating with at least one external device [indoor unit, outdoor unit,  auxiliary heat [0043; figs 4 & 5].  

Regarding Claim 8, Jackson, as modified, teaches the invention of Claim 7 above and Jackson teaches where each of the sensors [As modified above, see the rejection of Claim 7 above for detailed discussion] are used to control one actuator selected from the plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints [0026-0033; where each sensor control at least the actuator of the indoor unit].


Regarding Claim 18, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches wherein the control signals actuate filtration when a measured airborne particle count rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].

Regarding Claim 19, Jackson, as modified, teaches the invention of Claim 2 above and Jackson teaches wherein the control signals actuate filtration when a VOC court rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].  

Regarding Claim 20, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a CO2 sensor and wherein the control signals actuate an air-exchanger when measured CO2 rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].    

Regarding Claim 23, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the at least one control processor includes a programmable processor [implicitly taught] that calculates a particle concentration that is displayed on a display [0043 where Jackson teaches displaying particle concentration and where the calculation of particle concentration is implicit].

Regarding Claim 24, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the at least one control processor [144] calculates particle concentration [0028].


Claims 17, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086), Bates (US2007/0229825), Kamijo et al. (JP2001281129A) and Mattheis (US2006/0108432) as applied to claim 1 above, and further in view of Lobdell (US5428964).

Regarding Claim 17, Jackson, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint.
However, Lobdell teaches a device that monitors and controls air quality [col 1, lines 5-9] wherein the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint [col 5, lines 18-28] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control room air to maintain temperature and humidity within desired limits [col 1, lines 61-65].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint in view of the teachings of Lobdell where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control room air to maintain temperature and humidity within desired limits.
Regarding Claim 21, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a de-humidifier [34] when relative humidity rises above a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].

Regarding Claim 22, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a humidifier when relative humidity falls below a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086) and Bates (US2007/0229825) in view of Kamijo et al. (JP20011281129) and Mattheis (US2006/0108432).

Regarding Claim 16, Jackson teaches a thermostat for monitoring air quality [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure having a display [704] wherein at least a sensed temperature value and a sensed particle count value are shown on the display [0043; Claims 20, 28, 29];
at least one control processor configured to control the thermostat and being in communication with the temperature sensor [Claim 19]; 
a VOC sensor connected to the control processor for measuring airborne organic compounds [0043; claim 19];
a humidity sensor connected to the control processor for measuring moisture [0043; claim 19];
an airborne particle sensor in the thermostat enclosure that is in communication with the control unit [0043; claim 19].
Jackson does not explicitly teach where a temperature setpoint is shown on the display;
where a particulate setpoint is shown of the display;
where the wall mounted thermostat enclosure has a wiring access to provide power to the thermostat;
a plurality of actuators, each coupled to the at least one control processor; and 
wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one building air handler device to condition the air;
a fan or blower in the thermostat enclosure to actuate an air flow in the thermostat enclosure between a particle sensor inlet and a particle sensor outlet which includes a plurality of particles; 
at least one light sensing airborne particle measurement sensor in the thermostat enclosure that is in communication with the at least one control processor, the at least one light sensing airborne particle measurement sensor is configured such that the plurality of particles are detected in the air flow and the light sensing airborne particle measurement sensor sends at least one of particle count information to the at least one control processor.
However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having a display the shows a temperature setpoint [0040; fig 3]; a plurality of actuators [58; 60] coupled to a control processor [82]; and wherein one or more of the sensors [76-81] are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device [30] to condition the air [0053-0060; figs 4 & 5].  Harrod teaches that it is known in the art of refrigeration to provide the infrastructure whereby the system operates based on measured parameters [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have where a temperature setpoint is shown on the display; a plurality of actuators, each coupled to the at least one control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air in view of the teachings of Harrod in order to provide the infrastructure whereby the system operates based on measured parameters.
Also, Bates teaches an airborne particle system [0027; fig 1] having a fan or blower [17] in an enclosure to actuate an air flow in the enclosure between a particle sensor inlet and a particle sensor outlet which includes a plurality of particles [0028]; 
at least one light sensing airborne particle measurement sensor [35] in the enclosure that is in communication with the at least one control processor [144; 126], the at least one light sensing airborne particle measurement sensor is configured such that the plurality of particles are detected in the air flow and the light sensing airborne particle measurement sensor sends at least one of particle count information to the at least one control processor [0049; 0058; 0027; 0028]. Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a fan or blower in the thermostat enclosure to actuate an air flow in the thermostat enclosure between a particle sensor inlet and a particle sensor outlet which includes a plurality of particles; at least one light sensing airborne particle measurement sensor in the thermostat enclosure that is in communication with the at least one control processor, the at least one light sensing airborne particle measurement sensor is configured such that the plurality of particles are detected in the air flow and the light sensing airborne particle measurement sensor sends at least one of particle count information to the at least one control processor in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Also, Kamijo teaches a method for displaying a measured amount of dust [0001] having where a particulate setpoint is shown of the display [0011; where at least display 5 corresponds to a setpoint of (0.05 to 1.0 mg/mgs)]. Kamijo teaches that this arrangement allows a user to easily ascertain whether a dust amount is proper [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have where a particulate setpoint is shown of the display in view of the teachings of Kamijo in order to allows a user to easily ascertain whether a dust amount is proper.
Lastly, Mattheis teaches a wall mounted climate controller thermostat [10; 0017; fig ] having where the wall mounted thermostat enclosure [10] has a wiring access [52] to provide power to the thermostat [0034] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide power to the thermostat.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have where the wall mounted thermostat enclosure has a wiring access to provide power to the thermostat in view of the teachings of Mattheis where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide power to the thermostat.
For clarity, the limitation “light sensing airborne particle measurement sensor” has been interpreted as a ‘particle measurement sensor using light blocking or light scattering measurement techniques.’


Claims 26- 30 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrod et al. (US2010/0070086), Bates (US2007/0229825) and Smith (US2005/0005677) in view of Mattheis (US2006/0108432) and Jackson et al. (US2008/0182506).

	Regarding Claim 26, Harrod teaches a thermostat [22] for monitoring air quality and controlling environment in a building [0032] comprising: 
a temperature sensor [76] in a wall mounted thermostat enclosure having an external communication interface [44] wherein a temperature value [at 48D] is communicated to an external device [0044; 0032; 0051];
at least one control processor [82] in the wall mounted thermostat enclosure, the at least one control processor being configured to control the external communication interface and operate with a temperature setpoint and the at least one control processor connected to the temperature sensor [0039; 0055-0059; figs 4 & 5];
an actuator control [92] communicating with the at least one control processor [82], the actuator control generating control signals that control a building air handler device [at least units 28, 30] that is external to the wall mounted thermostat enclosure that adjusts at least one of heating and cooling in the building in response to sensor data [0056, 0060, 0068; 0077]; 
wherein the actuator control communicates with the building air handler device to control at least one of heating and cooling with the building air handler device [0056, 0060, 0068; 0077].
Harrod does not teach wherein the wall mounted thermostat enclosure has a wiring access to provide power to the thermostat;
at least one control processor in the wall mounted thermostat operated with a particulate setpoint;
a fan or blower in the thermostat enclosure that actuates an airflow in the wall mounted thermostat enclosure, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure;
at least one control processor connected to a light sensing airborne particle measurement sensor; 
and wherein the light sensing airborne particle measurement sensor in the wall mounted thermostat enclosure is configured to measure a plurality of particles in the airflow wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted; 
wherein the particle count value is communicated to the external device.
However, Bates teaches an airborne particle system [0027; fig 1] having a fan or blower [17] in an enclosure that actuates an airflow in the enclosure, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure [0028; 0029]; 
at least one control processor [144] connected to a light sensing airborne particle measurement sensor [0049];
wherein the light sensing airborne particle measurement sensor [fig 1] in the enclosure is configured to measure a plurality of particles in the airflow wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted; wherein the particle count value is communicated to the external device [0049; 0058; 0027; 0028]. Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod to have a fan or blower in an enclosure that actuates an airflow in the enclosure, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure; 
at least one control processor connected to a light sensing airborne particle measurement sensor;
wherein the light sensing airborne particle measurement sensor in the enclosure is configured to measure a plurality of particles in the airflow wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted [0049; 0058; 0027; 0028]. Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system. in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Also, Smith teaches a method of monitoring particulate matter in an atmosphere [0002] having where wherein sensed particle count values are communicated to an external device such that the sensor data is logged [0018].
Smith teaches that this arrangement provides an affordable structure that allows a user to maintain a data log on environmental conditions [0002; 0046].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod have wherein sensed particle count values are communicated to the external in view of the teachings of Smith in order to allow a user to maintain a data log on environmental conditions.
Additionally, Jackson teaches a thermostat for monitoring air quality and controlling an environment in a building [0002; fig 7] having at least one controller in the wall mounted thermostat enclosure [250] that operate with a particulate setpoint [0026; 0043].  Jackson teaches that this arrangement allows the system to filter out airborne particulates when a threshold is exceeded and thereby improve the system [0033].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod have at least one controller in the wall mounted thermostat enclosure that operate with a particulate setpoint in view of the teachings of Jackson in order to allow the system to filter out airborne particulates when a threshold is exceeded and thereby improve the system.
Lastly, Mattheis teaches a wall mounted climate controller thermostat [10; 0017; fig ] having where the wall mounted thermostat enclosure [10] has a wiring access [52] to provide power to the thermostat [0034] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide power to the thermostat.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have where the wall mounted thermostat enclosure has a wiring access to provide power to the thermostat in view of the teachings of Mattheis where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide power to the thermostat.
For clarity, the limitation “light sensing airborne particle measurement sensor” has been interpreted as a ‘particle measurement sensor using light blocking or light scattering measurement techniques.’

Regarding Claims 27 and 29, Harrod, as modified, teaches the invention above and Jackson teaches wherein a wall mounted thermostat enclosure [250; fig 2] comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity [0043].  

Regarding Claim 28, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches an additional sensor in communication with the at least one control processor, wherein the sensor data from different sensors is weighted and processed to control the building air handler device [0051; 0052; 0061; 0065; where readings from a combination of sensors are used to provide system control].
Regarding Claim 30, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches a user interface input unit coupled to the at least one control processor such that a user can provide input to the thermostat to adjust a thermostat operation [0055-0059; fig 5].

Regarding Claim 32, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein each of the sensors are used to control one actuator selected from a plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints to operate an air filter [0054].

Regarding Claim 33, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein sensor data is communicated to a display that includes a user interface [0037; 0039; 0040].

Regarding Claim 34, Harrod, as modified, teaches the invention of Claim 26 above and Bates teaches wherein the light sensing airborne particle measurement sensor generates particle count data by size bins [0027].

Response to Arguments

On page 9 of the remarks, the examiner has no comments regarding the substitute drawings.

On page 9 of the remarks, the examiner has no comments regarding rejections pursuant to 112 first paragraph.

On page 9 of the remarks, the examiner has no comments regarding rejections pursuant to 12 second paragraph.

On pages 9-10 of the remarks, the examiner has no comments regarding arguments that compares amended claim language to the art of record.

On page 10 of the remarks, Applicant argues that Jackson et al. (US2008/0182506, hereinafter “Jackson”) does not disclose a particular sensor.
In response to Applicant’s argument, Jackson teaches at 0015 that the thermostat may include sensor for particulates.  

On pages 10-11 of the remarks, Applicant argues that one skilled in the art would not modify the system of Jackson to include the light sensing airborne particle measurement sensor disclosed in Bates (US2007/0229825, hereinafter “Bates”).
In response to Applicant’s arguments, Applicant is directed to at least claim 1 above where a detailed 103 analysis is provided showing proper motivation to combine.


On page 11 of the remarks, Applicant makes a series of arguments against the references individually and argues limitations that the references were not cited to teach.  See arguments against the Kamijo et al. (JP20011281129, hereinafter “Kamijo”) reference and arguments against the Smith (US2005/0005677, hereinafter “Smite”) reference. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the above references are used in proper 103 rejections and should be analyzed accordingly.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763